IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHARLES RILEY,                           §
                                         §   No. 547, 2018
       Defendant Below,                  §
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 1703005932
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: March 19, 2019
                          Decided: March 25, 2019

Before STRINE, Chief Justice; VAUGHN and SEITZ, Justices.

                                 ORDER

      After consideration of the no-merit brief and motion to withdraw filed by the

appellant’s counsel under Supreme Court Rule 26(c), the State’s response, and the

Superior Court record, it appears to the Court that:

      (1)    In April 2017, the appellant, Charles Riley, was charged in a thirteen-

count indictment with multiple drug and weapons-related charges. On July 30, 2018,

Riley pleaded guilty to Drug Dealing (Cocaine, Tier 4), Aggravated Possession

(Heroin, Tier 1), and Possession of a Firearm by a Person Prohibited. In exchange

for Riley’s guilty plea, the State dismissed the remaining charges.

      (2)    In September 2018, following a presentence investigation, the Superior

Court sentenced Riley as follows:       for Possession of a Firearm by a Person
Prohibited, as a habitual offender under 11 Del. C. § 4214(c), to fifteen years at Level

V incarceration; for Drug Dealing, as a habitual offender under 11 Del. C. § 4214(a),

to fifteen years at Level V incarceration (Key), suspended after two years for

eighteen months at Level III probation; for Aggravated Possession, to fifteen years

at Level V incarceration, suspended for fifteen years at Level IV DOC discretion,

suspended after six months at Level IV for eighteen months at Level III probation.

Riley’s sentence was consistent with the sentencing recommendation made in

connection with the guilty plea. This is Riley’s direct appeal.

      (3)    Riley’s counsel has filed a brief and a motion to withdraw under

Supreme Court Rule 26(c). Riley’s counsel asserts that, based upon a conscientious

review of the record and the law, there are no arguably appealable issues. In his

statement filed under Rule 26(c), counsel indicates that he informed Riley of the

provisions of Rule 26(c) and provided him with a copy of the motion to withdraw

and the accompanying brief. Counsel also informed Riley of his right to submit

points he wanted this Court to consider on appeal. Riley has not submitted any

points for the Court’s consideration. The State has responded to the Rule 26(c) brief

and argues that the Superior Court’s judgment should be affirmed.

      (4)    When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), this Court must be satisfied that the appellant’s counsel has made




                                           2
a conscientious examination of the record and the law for arguable claims.1 This

Court must also conduct its own review of the record and determine “whether the

appeal is indeed so frivolous that it may be decided without an adversary

presentation.”2

       (5)    The Court has reviewed the record carefully and concluded that Riley’s

appeal is wholly without merit and devoid of any arguably appealable issue. We

also are satisfied that counsel made a conscientious effort to examine the record and

the law and properly determined that Riley could not raise a meritorious claim on

appeal.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                           BY THE COURT:


                                           /s/ James T. Vaughn, Jr.
                                           Justice




1
  Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S. 429,
442 (1988); Anders v. California, 386 U.S.738, 744 (1967).
2
  Penson, 488 U.S. at 81.


                                              3